UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6353



LINDO NICKERSON,

                Petitioner - Appellant,

          v.


JAMES HARDY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02043-BO)


Submitted:   June 9, 2008                  Decided:    July 21, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lindo Nickerson, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lindo Nickerson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§    2253(c)(2)    (2000).      A   prisoner     satisfies    this    standard    by

demonstrating       that   reasonable      jurists    would        find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district    court   is   likewise   debatable.         See    Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently      reviewed   the    record     and    conclude     that

Nickerson has not made the requisite showing. Accordingly, we deny

Nickerson’s motion for a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




                                      - 2 -